Citation Nr: 0415720	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  99-05 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a Chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to compensation benefits for a psychiatric 
disorder, to include PTSD pursuant to the provisions of 
38 U.S.C. § 1151 (West 2002).  

3.  Entitlement to an initial evaluation higher than 10 
percent for tinnitus.  

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
December 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of March 1999 and April 2003 
by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By the March 1999 
rating decision, the RO, among other determinations, denied 
the veteran's claim of entitlement to service connection for 
PTSD.  By the April 2003 rating decision, the RO awarded 
compensation for tinnitus and bilateral hearing loss pursuant 
to the provisions of 38 U.S.C. § 1151 and assigned initial 
evaluations of 10 percent and 0 percent, respectively, 
effective in July 1998.  The veteran has appealed the initial 
evaluations assigned for the disabilities.  

In December 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.  

The claim for service connection for PTSD is based on the 
contention that the veteran has the disorder as the result of 
stressors associated with multiple surgical procedures 
performed at VA hospitals in the 1970s.  The RO has denied 
the claim on the basis that a proper stressor for PTSD has 
not been demonstrated and that an October 2002 VA examination 
showed that the veteran does not presently have PTSD.  
Service connection for the underlying facial palsy that 
required the multiple surgeries was denied in June 1972 and 
the veteran did not appeal.  


A grant of service connection for PTSD on the basis of 
service incurrence requires an adequate in-service stressor.  
See 38 C.F.R. § 3.304(f) (2003).  However, since the only 
claimed PTSD stressor involves postservice events, 
specifically, VA surgical treatment, any entitlement that the 
veteran might potentially have to compensation for a 
psychiatric disorder must derive exclusively from the 
provisions of 38 U.S.C. § 1151.  The issue of entitlement 
under that section is inextricably intertwined with the 
service connection issue adjudicated by the RO, and the 
issues before the Board have been revised accordingly.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991); Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991); Kellar v. Brown, 6 Vet. 
App. 157 (1994); Parker v. Brown, 7 Vet. App. 116 (1994).  

During the course of his claim the veteran has requested that 
service connection be granted for depression, and he has used 
the term depression interchangeably with PTSD to describe the 
psychiatric disorder that he claims has resulted from VA 
medical treatment.  Therefore, the Board finds that the issue 
of entitlement to service connection for depression is also 
inextricably intertwined with the PTSD claim and must be 
addressed herein.  The issues have accordingly been 
recharacterized to address a psychiatric disorder to include 
PTSD.  

As to the issues of entitlement to service connection for a 
psychiatric to include PTSD, entitlement to compensation 
benefits for a psychiatric disorder to include PTSD pursuant 
to the provisions of 38 U.S.C. § 1151, and entitlement to an 
initial compensable evaluation for bilateral hearing loss, 
this appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


FINDING OF FACT

The 10 percent schedular evaluation for tinnitus is the 
maximum evaluation provided in the rating schedule for 
unilateral or bilateral tinnitus. 


CONCLUSION OF LAW

A schedular evaluation in excess of 10 percent for tinnitus 
is not warranted as a matter of law.  38 U.S.C.A. §§ 1155, 
5107, 5103, 5103A, 5107A, 7104(c) (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.87, Diagnostic Code 6260 (2002) and as amended 
at 68 Fed. Reg. 25823, May 14, 2003; Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  

There is no dispute as to the essential facts required to 
resolve the issue of entitlement to a higher initial rating 
for tinnitus; hence the factual evidence is not dispositive 
of the appeal.  The issue is thus a legal one, the outcome of 
which is determined by the interpretation and application of 
the law and regulations.  The United States Court of Appeals 
for Veterans Claims (CAVC) has held that the VCAA does not 
affect matters on appeal when the question is limited to 
statutory interpretation.  See generally Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000); see also Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law).  Consequently, 
the notice and duty to assist provisions of the VCAA do not 
appear to be applicable to the present appeal.  


In any event, it is clear that the veteran has been accorded 
ample notice of the law and regulations pertaining to his 
claim, particularly in the May 2003 Statement of the Case.  
Furthermore, the record indicates that there is no reasonable 
possibility that further development would aid the veteran in 
substantiating his claim.  See VCAA 114 Stat. 2097, § 
5103A(a)(2) (VA is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."); see also Wensch v. Principi, 
15 Vet App 362 (2001) (when there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim, the VCAA does not apply).  

Moreover, the veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  The veteran testified at a Travel 
Board hearing in December 2003.  The Board may therefore 
proceed to issue a decision as to the tinnitus issue without 
prejudice to the veteran.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2003).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  


In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).  

The VA Rating Schedule provisions that address the ear and 
other sense organs were amended, effective on June 10, 1999, 
and were further amended effective on June 13, 2003.

Under the criteria in effect before June 10, 1999, Diagnostic 
Code 6260 provided that persistent tinnitus, which was a 
symptom of a head injury, a concussion or acoustic trauma, 
warranted a 10 percent evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (in effect before June 10, 1999).  

Under the criteria in effect from June 10, 1999 to June 12, 
2003, Diagnostic Code 6260 provided that if the tinnitus is 
shown to be recurrent, a maximum 10 percent evaluation is 
warranted.  The revised criteria removed the requirement that 
tinnitus be a symptom of either a head injury, a concussion, 
or of acoustic trauma.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (as in effect from June 10, 1999 to June 12, 2003).

Under the criteria in effect from June 13, 2003, a 10 percent 
evaluation is to be assigned for recurrent tinnitus.  The 
revised criteria provide that only a single evaluation for 
recurrent tinnitus will be assigned, whether the sound is 
perceived in one ear, both ears, or in the head.  68 Fed. 
Reg. 25822- 25823 (May 14, 2003) (codified as amended at 38 
C.F.R. § 4.87, Diagnostic Code 6260).  

When a law or regulation changes while a case is pending, the 
version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  VA's General Counsel has held 
that where a law or regulation changes during the pendency of 
a claim for increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  

In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  However, the 
Board must apply only the earlier version of the regulation 
for the period before the effective date of the change.  
VAOPGCPREC 3-00.

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2003), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2003).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

The record shows that in the early 1970's the veteran 
underwent several surgical procedures at VA hospitals to 
correct facial paralysis involving the right side of his 
face, including a nerve decompression and cosmetic 
procedures.  Service connection for right facial palsy was 
denied in November 1972 and the veteran did not appeal.  

The evidence before the RO when it awarded compensation for 
tinnitus under the provisions of 38 U.S.C. § 1151 shows that 
the veteran has had tinnitus in the right ear since the nerve 
decompression surgery.  The award of benefits under § 1151 
was based on a VA medical opinion that appeared to link the 
tinnitus to the VA surgery.  

The 10 percent rating assigned from July 1998, the month in 
which his service connection claim was received, is the 
highest rating assignable for tinnitus under the law.  The 
applicable rating code, Diagnostic Code 6260, does not 
provide for a rating higher than 10 percent for tinnitus.  
The common denominator among the three versions of Diagnostic 
Code 6260 that have been in effect during the pendency of the 
veteran's claim is that all of them provide for a rating of 
no greater than 10 percent; no version is more favorable to 
the present claim than the others.  

There are no codes pertaining to other closely-related 
disabilities under which a rating by analogy might be 
assigned.  See 38 C.F.R. § 4.20 (2003).  

It appears from the medical record that the veteran's 
tinnitus involves the right ear only.  However, to the extent 
that he may have tinnitus in the other ear, the current 
version of the regulation expressly provides that only a 
single evaluation for recurrent tinnitus will be assigned, 
regardless of whether the sound is perceived in one ear, both 
ears, or in the head.  The VA General Counsel has held that 
the same was true under the prior versions of the rating 
criteria that apply in this appeal.  See VAOPGCPREC 2-03.  

The Board notes that although no higher schedular rating is 
available to the veteran, an extra-schedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) is potentially 
assignable.  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  

The CAVC has held that the Board does not have jurisdiction 
under 38 C.F.R. § 3.321(b)(1) to assign an extraschedular 
rating in the first instance and that such a rating may be 
granted only by certain officials at the VA Central Office 
listed in the regulation, specifically the Under Secretary 
for Benefits (formerly the Chief Benefits Director) or the 
Director of the VA Compensation and Pension Service.  Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996).  
The CAVC clarified in Bagwell v. Brown, 9 Vet. App. 337 
(1996), that it did not read the regulation to preclude the 
Board from affirming an RO conclusion that a claim did not 
meet the criteria for submission to these Central Office 
officials pursuant to § 3.321(b)(1) or from reaching such a 
conclusion on its own.  

In this case the record does not show that tinnitus alone 
requires frequent hospitalization or treatment or interferes 
with employment, or results in an unusual disability picture 
that renders impractical the application of the regular 
schedular rating standards such as to warrant referral of the 
claim for consideration of an extraschedular rating.  

The CAVC has held that where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Shields v. Brown, 8 Vet. App. 
346, 351-352 (1995).  Accordingly, since the veteran is in 
receipt of the highest rating for tinnitus allowed by law, 
the appeal is denied.  


ORDER

Entitlement to an initial evaluation higher than 10 percent 
for tinnitus is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).




The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued VCAA notice letters to the veteran in April 
2003 (as to PTSD) and July 2003 (as to the initial evaluation 
for hearing loss) which substantially comply with the notice 
requirements of Quartuccio, supra.  

It appears from the record that VA medical evidence relevant 
to the PTSD and hearing loss claims is not of record in the 
veteran's claims file.  The veteran testified at his hearing 
that he had received treatment at VA Medical Centers in 
Tuscaloosa, Alabama, Birmingham, Alabama, and Long Beach, 
California and at a VA Community Based Medical Center in 
Oxford, Alabama.  Records dated before June 1999 and since 
February 2001 from Tuscaloosa are of record, as are 
fragmentary records from Long Beach, Birmingham and Atlanta, 
but the complete records from these facilities are not on 
file.  No records from Oxford have been obtained.  

In addition, the veteran has reported that additional records 
are on file with the Social Security Administration.  Also, 
in June 2003 the veteran submitted a list of various 
physicians who had examined or treated him.  Most of the 
records pertaining to these physicians are not on file.  

All relevant VA medical records must be obtained to satisfy 
the duty to assist.  It should be noted in this regard that 
the Long Beach VA Medical Center, in response to an RO 
records request, reported in July 1998 that no records for 
the veteran could be found.  Given the importance of those 
records in adjudicating the claim under § 1151, an additional 
attempt to obtain them should be made.  



The veteran has potential entitlement to receive benefits 
under 38 U.S.C.A. § 1151 if it can be established that his 
psychiatric disorder, including PTSD, is the result of VA 
medical treatment.  Section 1151 provides that where a 
veteran has suffered an injury or an aggravation of an injury 
as a result of VA hospitalization, medical or surgical 
treatment, or vocational rehabilitation, compensation may be 
paid in the same manner as if such disability or death were 
service connected.  

The VA previously interpreted § 1151 to require evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseeable event 
as the basis for entitlement to § 1151 benefits.  VA 
regulations containing such requirement were invalidated by 
the CAVC in the case of Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  That decision was affirmed by both the United States 
Court of Appeals for the Federal Circuit (CAFC), in Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, in Brown v. Gardner, 513 U.S. 115 (1994).  

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision, effective November 25, 1991, the date 
of the initial Gardner decision.  60 Fed. Reg. 14,222 (Mar. 
16, 1995).  The interim rule was later adopted as a final 
rule, 61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 
C.F.R. § 3.358(c) (2002).  That regulation  provided as 
follows:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination properly 
administered with the express or implied 
consent of the veteran...  "Necessary 
consequences" are those which are certain 
to result from, or were intended to result 
from, the examination or medical or 
surgical treatment administered.  

Consequences otherwise certain or intended 
to result from a treatment will not be 
considered uncertain or unintended solely 
because it had not been determined at the 
time consent was given whether that 
treatment would in fact be administered.  

38 C.F.R. § 3.358(c)(3) (effective May 23, 1996).

Congress subsequently amended 38 U.S.C.A. § 1151, for claims 
filed on or after October 1, 1997, to preclude compensation 
in the absence of negligence or other fault on the part of 
the VA, or an event not reasonably foreseeable.  Pub. L. No. 
104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified 
at 38 U.S.C.A. § 1151 (West Supp. 2002); see also VAOPGCPREC 
40-97.  

Since the veteran's claim was received after October 1, 1997, 
the veteran must demonstrate both causation (that his 
psychiatric disorder was not a "necessary consequence of the 
VA treatment) and that it was also the result of negligence 
or other VA fault.  As the basis for such opinion, a medical 
opinion should be obtained.  The complete hospital records 
from all VA hospitalization during which surgery was 
performed should be of record for review by the examining 
physician.  

All reports of VA examinations of record are inadequate for 
this purpose.  See, e.g., 38 C.F.R. § 4.1 (2003) ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  ("[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  
In particular, the RO must determine, in light of additional 
evidence received on remand, whether additional audiometric 
testing is required to adjudicate the issue involving the 
rating for hearing loss.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should obtain all 
available records pertaining to treatment 
of the veteran at the VA Medical Centers 
in Tuscaloosa, Birmingham, Atlanta, and 
Long beach, including the complete 
records from all hospitalizations during 
which facial surgery was performed, and 
all treatment records from the VA 
Community Based Medical Center in Oxford, 
Alabama.  
All records which are not duplicative of 
evidence already received should be 
associated with the claims file.  

4.  The VBA AMC should obtain all medical 
records pertaining to the veteran in the 
possession of the Social Security 
Administration.  

5.  The VBA AMC should review the list of 
physicians received from the veteran is 
June 2003 and obtain all available 
records related thereto, following 
receipt of all necessary authorization 
from the veteran.  

6.  The VBA AMC should contact the 
veteran and request that he identify any 
other healthcare providers, VA and non-
VA, inpatient and outpatient, who have 
treated him for a psychiatric, hearing 
loss or facial palsy at any time.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

7.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).



8.  The VBA AMC should arrange for a VA 
special examination of the veteran by a 
neurologist or other appropriate medical 
specialist, including on a fee basis if 
necessary, for the purpose of 
ascertaining whether the veteran has a 
psychiatric disorder related to VA 
medical treatment.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

It is requested that the examiner address 
the following medical issues:

(a)  All current psychiatric 
disorders found to be present 
should be fully described and 
a diagnosis or diagnoses to 
account therefore should be 
assigned.  

(b)  For each psychiatric 
disorder found, the examiner 
should express an opinion as 
to whether it is at least as 
likely as not that such 
disorder is due to VA medical 
and surgical care for facial 
palsy.  

(c)  For each psychiatric 
disorder found to be the 
result  of treatment or 
surgery for facial palsy, the 
examiner should express an 
opinion as to whether it is 
at least as likely as not 
that such disorder is the 
result of negligence, 
carelessness, lack of proper 
skill, error in judgment, or 
similar instance of fault on 
the part of VA in furnishing 
(or failing to furnish) the 
hospital care, medical or 
surgical treatment, or 
examination; or from an event 
not reasonably foreseeable.  

The opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

9.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

10.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the remanded issues 
on appeal, including the question of 
whether the veteran has entitlement to 
compensation for a psychiatric under 
§ 1151.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims, and may result in their denial.  38 C.F.R. § 3.655 
(2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



